DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4, “the drain” is indefinite because it lacks antecedent basis.  It appears “drain” should be “outlet”.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dusserre-Telmon et al., U. S. Patent 6,261,003.

Dusserre-Telmon et al. shows in figure 1 a system comprising a bearing 1/2/3, a lubricant line 13, a vessel 5, and a sensor 15.  The lubricant line 13 is designed to introduce lubricant from a bearing gap (between “end-shields 10” and “between the external roller bearing channel 11 and balls 3”, col. 2, lines 16-20) of the bearing 1/2/3 into the vessel 5 (col. 2, lines 20-22).  The sensor 15 is designed to measure at least one physical variable of lubricant that is situated in the vessel 5.  The sensor 15 is shown on the outer ring 2 in figure 1, but it is disclosed in column 2, lines 39-40 that the sensor 15 may be on the lubricant line 13.  Since the lubricant situated in the 
(claim 1)

	The vessel 5 comprises an outlet, which is the origin of the lubricant feed line 4 (col. 2, lines 6-7).
(claim 2)


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eschenburg et al., U. S. Patent 11,052,758.

Eschenburg et al. shows in figures 3, 8, and 9 a system 192 comprising a bearing 128 (fig. 3), a lubricant line 238 (fig. 9), a vessel 232 (figs. 8 and 9), and a sensor 242 (col. 9, lines 34-37).  The lubricant line 238 is designed to introduce lubricant from a bearing gap of the bearing 128 into the vessel 232 (col. 9, lines 11-14).  The sensor 242 is designed to measure at least one physical variable (lubricant level) of lubricant that is situated in the vessel 232.
(claim 1)

	The vessel 232, being an open-top pan, comprises an overflow.
(claim 2)


(claim 3)

	The overflow (open top of vessel 232) is arranged in such a way that lubricant exiting the vessel 232 overflow, located above the sump 64, enters the lubricant sump 64 (col. 7, lines 55-59, the vessel 232 being part of 192).
(claim 4)

Allowable Subject Matter

Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 and 10 (as best understood) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 3,722,967 (Lewis) March 1973 - a lubricant line introduces lubricant from a bearing to a vessel, then the lubricant may continue on to a sump/tank from where a device introduces it to the bearing.

U. S. Patent 3,895,689 (Swearingen) July 1975 - a system includes two bearing systems, each with a bearing and a lubricant passage to a common vessel.  The common vessel has a drain to a sump from where a device delivers the lubricant to the bearings.  The lubricant passage is a portion of the plain bearing itself, the passage opening to a thrust bearing before the lubricant drains to the vessel.

U.S. Patent 5,749,660 (Dusserre-Telmon et al.) May 1998 - "As shown by the arrows, oil passes around, between and at the side of balls 20, and quickly reaches the output orifices 24, remaining for a much shorter time in bearing 13 than in a conventional designed bearing. Some of the oil also leaves the bearing 13 passing between rings 16 and 17, but it is picked up by scoops using known arrangements. The oil periodically returns through bearing 13."



CN 105822679 (Fang) August 2016 - appears to disclose a bearing, a lubricant line to introduce lubricant from the bearing to a vessel, and a sensor to measure a variable of the lubricant in the vessel.

DE 10 2019 108 528 (Wenisch) October 2020 - grooves in washers of a planetary carrier form lubricant lines that drain lubricant away from planetary gear bearings.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659